 

SEVENTEENTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This SEVENTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 23, 2020, is by and among COVENANT
TRANSPORT, INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada
corporation (“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas
corporation (“SRT”), COVENANT ASSET MANAGEMENT, LLC, a Nevada limited liability
company (“CAM”), COVENANT TRANSPORT SOLUTIONS, LLC, a Nevada limited liability
company formerly known as Covenant Transport Solutions, Inc. (“CTS”), STAR
TRANSPORTATION, INC., a Tennessee corporation (“Star”), and COVENANT LOGISTICS,
INC., a Nevada corporation (“CLI”), LANDAIR TRANSPORT, INC., a Tennessee
corporation (“LA Transport”), LANDAIR LOGISTICS, INC., a Tennessee corporation
(“LA Logistics”), and LANDAIR LEASING, INC. (“LA Leasing”), a Tennessee
corporation (“Logistics”, and together with CTI, CTGL, SRT, CAM, CTS, Star, CLI,
LA Transport, LA Logistics, and LA Leasing, individually a “Borrower” and
collectively, “Borrowers”), COVENANT LOGISTICS GROUP, INC., a Nevada corporation
formerly known as Covenant Transportation Group, Inc. (“Parent”), TRANSPORT
MANAGEMENT SERVICES, LLC, a Tennessee limited liability company (“TMS”), and
LANDAIR HOLDINGS, INC., a Tennessee corporation (“LA Holdings”, and together
with Parent, and TMS, individually, a “Guarantor” and collectively,
“Guarantors”), the Lenders (defined below) party to this Amendment, and BANK OF
AMERICA, N.A., a national banking association, as agent for Lenders (in such
capacity, “Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (defined
below).

 

R E C I T A L S:

 

A.     Obligors, the lenders from time to time party thereto (the “Lenders”) and
the Agent are parties to that certain Third Amended and Restated Credit
Agreement, dated as of September 23, 2008 (as previously amended, and as
otherwise amended, restated or modified from time to time, the “Credit
Agreement”).

 

B.     Obligors, Lenders and Agent previously entered into a Consent Agreement
dated as of July 8, 2020 (the “Consent Agreement”), pursuant to which Agent and
Lenders consented to the sale by CTS of certain of its assets to Advance
Business Capital LLC (the “Purchaser”) pursuant to an Accounts Receivable
Purchase Agreement dated as of July 8, 2020 among CTS, Purchaser and Triumph
Bancorp, Inc. (“Triumph”; Purchaser and Triumph, collectively, the “Triumph
Entities”), and certain other transactions in connection therewith (collectively
defined in the Consent Agreement as the “Sale Transactions”).

 

C.     A dispute has arisen between CTS and the Triumph Entities regarding the
Sale Transactions, following which CTS commenced litigation against Purchaser
which is currently pending before the United States District Court for the
Northern District of Texas, Dallas Division (the “District Court”) as Case No.
3:20-cv-2590 (the “Litigation”). CTS and the Triumph Entities desire to settle
the Litigation by amending the terms of the Sale Transactions pursuant to an
Account Management Agreement, Amendment to Purchase Agreement and Mutual Release
dated on or about the date hereof (the “Account Management Agreement”), pursuant
to which, among other things:

 

1.     CTS agrees to sell 630,268 shares of common stock of Triumph received as
part of the Sales Transaction (the “Triumph Common Stock”), and pay the cash
proceeds thereof to the Triumph Entities;

 

1

--------------------------------------------------------------------------------

 

 

2.     The Indemnification Obligations (as defined in the Consent Agreement)
currently owing by CTS under the Purchase Agreement will be replaced by CTS’s
agreement to indemnify the Triumph Entities for a portion of up to $60,000,000
in potential losses in connection with certain advances made by CTS to the
Over-Formula Advance Factoring Clients (as defined in the Account Management
Agreement), the first $30,000,000 of such losses to be borne solely by CTS and
Parent (collectively, the “Covenant Entities”), the second $30,000,000 to be
borne equally by the Covenant Entities and the Triumph Entities (the “Modified
Indemnification Obligations”);

 

3.     The obligation of Purchaser to pay CTS the Earnout Amount under (and as
defined) in the Purchase Agreement as presently in effect will be eliminated;

 

4.     The Covenant Entities will issue a certain Draw Note to the order of TBK
Bank, SSB (“TBK Bank”), in the maximum original principal amount of $45,000,000
(the “Draw Note”), the proceeds of which are to be used solely to pay the
Modified Indemnification Obligations owing to the Triumph Entities; and

 

5.     To secure the Covenant Entities’ obligations under the Draw Note and
Account Management Agreement, the Covenant Entities and certain other
Subsidiaries of Parent will enter into a certain Security Agreement, pursuant to
which the Covenant Entities and such Subsidiaries will grant in favor of TBK
Bank (as the holder of the Draw Note and as administrative agent for the Triumph
Entities under the Account Management Agreement) a first priority Lien on
certain Revenue Equipment over which Agent does not have a perfected Lien and,
in connection therewith, Agent will be required to release any Lien on such
Revenue Equipment (the transactions described in paragraphs (1)-(5),
collectively, the “Contemplated Transactions”).

 

D.     The Contemplated Transactions, if consummated, would not be permitted
under the Credit Agreement due to the following: (i) the sale of Triumph Common
Stock would not be permitted under Section 10.2.5 of the Credit Agreement, (ii)
the additional Debt arising from the Modified Indemnification Obligations would
not be permitted under Section 10.2.1 of the Credit Agreement, (iii) the
additional Debt arising under the Draw Note would not be permitted under Section
10.2.1 of the Credit Agreement, (iv) the Liens granted in favor of TBK Bank
under the Security Agreement would not be permitted under Section 10.2.2 of the
Credit Agreement, and (v) the modification of the Purchase Agreement, to the
extent disposing of any Property rights, would constitute an Asset Disposition
that would not be permitted under Section 10.2.5 of the Credit Agreement.

 

 

 

E.     Obligors have requested that Agent and Lenders consent to the
Contemplated Transactions and make certain other amendments to the Credit
Agreement, and Agent and Lenders are willing to do so on the terms and subject
to the conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and other good and valuable consideration, the parties
hereto agree as follows:

 

1.     Recitals. The foregoing Recitals are accurate and are incorporated herein
and made a part hereof for all purposes.

 

2

--------------------------------------------------------------------------------

 

 

2.     Consent.

 

(a)     Consent and Acknowledgment. Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, Agent and each of the
undersigned Lenders hereby consent to the Contemplated Transactions.

 

(b)     Limited Consent. Parent, Borrowers, and the other Guarantors acknowledge
that the consents and waivers in this Section 2 are granted by the Agent and the
Lenders only for the specific instance and for the limited purpose set forth
herein and shall not in any manner create a course of dealing or otherwise
impair the future ability of the Agent to declare a Default or Event of Default
or otherwise enforce the terms of any Loan Document if any similar or related
transactions arise, or otherwise. Except as expressly set forth herein, each
term and provision of the Credit Agreement continues in full force and effect.

 

3.     Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

 

(a)     Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical sequence:

 

Seventeenth Amendment Date: September 23, 2020.

 

TBK Bank: TBK Bank, SSB.

 

Triumph Account Management Agreement: that certain Account Management Agreement,
Amendment to Purchase Agreement and Mutual Release entered into among CTS,
Parent and the Triumph Entities, and approved by the United States District
Court for the Northern District of Texas, Dallas Division, in Case No. Case No.
3:20-cv-2590, as in existence on the date the Agreed Order of Dismissal is
entered by such court or as at any time amended, restated, supplemented, or
otherwise modified with the prior written consent of Agent and Required Lenders;
provided, that no such consent shall be required for amendments that (a) do not
(i) increase the maximum principal amount of the Triumph Note, (ii) increase the
amount or nature of collateral required to be pledged, or (iii) increase the
maximum amount of losses for which CTS and Parent are liable, and (b) are not
otherwise materially adverse to the Obligors, the Agent, or the Lenders.

 

Triumph Agreements: collectively, the Triumph Note, the Triumph Purchase
Agreement, and the Triumph Security Agreement.

 

Triumph Collateral Account: one or more deposit accounts pledged by an Obligor
in favor of TBK Bank pursuant to the Triumph Security Agreement into which no
deposits are made other than deposits consisting exclusively of proceeds of
Triumph Revenue Equipment.

 

Triumph Entities: collectively, Advance Business Capital LLC, a Delaware limited
liability company, and Triumph Bancorp, Inc., a Texas corporation.

 

Triumph Liabilities: collectively, (a) Debt arising under the Triumph Note, less
any repayments in respect thereof made on or after the Seventeenth Amendment
Date, and (b) the liabilities and obligations (whether or not constituting Debt)
owing by CTS and Parent to the Triumph Entities under the Triumph Purchase
Agreement in respect of the indemnification of the Triumph Entities of losses
arising with amounts owing to one or more of the Triumph Entities by the
Over-Formula Advance Factoring Clients (as defined in the Triumph Account
Management Agreement), in an aggregate amount under clauses (a) and (b) not to
exceed $45,000,000 plus any interest, fees and expenses owing under the Triumph
Note.

 

3

--------------------------------------------------------------------------------

 

 

Triumph Note: that certain Draw Note dated on or about the Seventeenth Amendment
Date, made by CTS and Parent to the order of TBK Bank, in the original principal
amount of $45,000,000, as in existence on such date or as at any time amended,
restated, supplemented or otherwise modified with the prior written consent of
Agent and Required Lenders.

 

Triumph Purchase Agreement: that certain Accounts Receivable Purchase Agreement
dated as of July 8, 2020, among CTS and the Triumph Entities, as amended by the
Triumph Account Management Agreement.

 

Triumph Revenue Equipment: any Revenue Equipment pledged by CTS, Parent or CTGL,
LA Leasing, or one or more other Obligors under the Triumph Security Agreement,
together with any proceeds thereof, to secure the Triumph Liabilities, (a) on
the Seventeenth Amendment Date pursuant to the Triumph Security Agreement as in
effect on such date, or (b) after the Seventeenth Amendment Date; provided that,
no Revenue Equipment shall constitute Triumph Revenue Equipment if pledged (or
sought to be pledged) after the Seventeenth Amendment Date, unless (i) Agent’s
Lien has not been noted on the certificate of title for such Revenue Equipment,
(ii) such Revenue Equipment has not been included as Eligible Revenue Equipment
on any Borrowing Base Certificate or, if at any time included, the removal of
such Revenue Equipment from the Borrowing Base would not result in an
Overadvance, (iii) the value of such Revenue Equipment, when aggregated with all
other collateral pledged to secure the Triumph Liabilities, does not exceed 120%
of the amount necessary to comply with the LTV Ratio required under (and as
defined in) the Rider to Security Agreement, and (iv) if a Trigger Period exists
at the time of such pledge, Required Lenders have authorized in writing the
release of Agent’s Lien on such Revenue Equipment.

 

Triumph Security Agreement: collectively, (a) that certain Security Agreement
and that certain Rider to Security Agreement, each dated on or about the
Seventeenth Amendment Date, among CTS, Parent, CTGL, LA Leasing, and TBK Bank,
as in existence on such date, and (b) each supplement to the foregoing
agreements for the purpose of adding or releasing Revenue Equipment as
collateral thereunder or to add one or more other Obligors as pledgers
thereunder, so long as, with respect to any such additional collateral, such
Revenue Equipment is Triumph Revenue Equipment.

 

(b)     The definition of “Excluded Assets” in Section 1.1 of the Credit
Agreement is hereby amended by deleting clause (d) thereof and replacing it with
the following:

 

4

--------------------------------------------------------------------------------

 

 

(d) (i) any Daimler Revenue Equipment for so long as it secures the Daimler
Credit Facility, (ii) any Triumph Revenue Equipment and the Triumph Collateral
Account so long as any Triumph Liabilities remain outstanding, and (iii) Revenue
Equipment and identifiable proceeds thereof in which a Lien is granted by the
applicable grantor to secure Debt in an amount not to exceed $55,000,000 to
facilitate Parent’s acquisition of one hundred percent (100%) of the outstanding
Equity Interests of Landair Holdings, Inc. on or about July 3, 2018, and
refinancing Debt in respect thereof that satisfies the Refinancing Conditions;

 

(c)     The definition of “Permitted Asset Disposition” in Section 1.1 of the
Credit Agreement is hereby amended by deleting clause (B) and replacing it with
the following:

 

(B) a disposition of Excluded Assets (including, without limitation, Triumph
Revenue Equipment, Real Estate that does not constitute Eligible Real Estate,
Daimler Revenue Equipment and other personal Property financed with Purchase
Money Debt and subject to a Purchase Money Lien) where (i) in the case of any
Triumph Revenue Equipment, the Net Proceeds are used to repay outstanding
Revolver Loans (unless deposited into the Triumph Collateral Account) and (ii)
for all other Excluded Assets, the proceeds are applied first to reduce or
satisfy, as applicable, Debt secured by such Excluded Assets with any remaining
Net Proceeds used to repay outstanding Revolver Loans, if any, or

 

(d)     Section 10 of the Credit Agreement is hereby amended by adding the
following new Section 10.1.13 immediately after Section 10.1.12:

 

10.1.13          Triumph Agreements.

 

(a)     Notify Agent and Lender in writing of (i) any default or event of
default under any Triumph Agreement, (ii) the commencement of any proceeding or
action by any party to any Triumph Agreement to enforce any rights of such party
under any such Triumph Agreement;

 

(b)     Deliver to Agent true, correct and complete copies of any order by any
court in which any action or proceeding is pending with respect to any Triumph
Agreement, including any order of dismissal;

 

(c)     Deliver to Agent, promptly upon the execution thereof, true, correct and
complete copies of each amendment, supplement, schedule, joinder or other
modification to the Triumph Security Agreement; and

 

(d)     In the event the Triumph Liabilities are repaid in full, CTS and Parent
are otherwise released from all liabilities to TBK Bank or the Triumph Entities,
or the Triumph Security Agreement is terminated, Obligors shall take shall take
such actions as Agent deems appropriate under Applicable Law to obtain and
perfect its Lien on any Revenue Equipment at any time pledged to TBK Bank to
secure the Triumph Liabilities.

 

(e)     Section 10.2.1 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (o) thereof, (ii) renumbering clause (p) as
clause (q), and (iii) adding the following new clause (p) immediately after
clause (o):

 

5

--------------------------------------------------------------------------------

 

 

(p)     the Triumph Liabilities; and

 

(f)     Section 10.2.2 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (t) thereof, (ii) deleting the “.” at the end of
clause (u) and substituting “; and” in lieu thereof, and (iii) adding the
following new clause (v) at the end thereof:

 

(v)     Liens on Triumph Revenue Equipment and the Triumph Collateral Account in
favor of TBK Bank so long as any Triumph Liabilities are outstanding.

 

(g)     Section 11.1 of the Credit Agreement is hereby amended by (i) deleting
the “or” at the end of clause (m) thereof, (ii) deleting the “.” at the end of
clause (n) and substituting “; or” in lieu thereof, and (iii) adding the
following new clause (o) at the end thereof:

 

(o)     a default or event of default occurs under any Triumph Agreement after
giving effect to any grace or cure period thereunder.

 

4.     Effectiveness; Conditions Precedent. The consent provided for in Section
2 hereof and the amendments provided in Section 3 hereof shall be effective as
of the date set forth above upon satisfaction of each of the following, as
determined by Agent:

 

(a)     Agent shall have received one or more counterparts of this Amendment
duly executed by each of Borrowers, Guarantors and Lenders;

 

(b)     Agent and Lenders shall have received the final versions of the Draw
Note and the Security Agreement, and the proposed Account Management Agreement
as presented to the District Court for approval, and found the terms of each
such agreement and instrument acceptable; and

 

(c)     no Default or Event of Default exists.

 

5.     Additional Covenant. To induce Agent and Required Lenders to enter into
this Amendment, Obligors covenant and agree to deliver to Agent a true, correct
and complete copy of each of the Account Management Agreement and Consent Motion
for Approval submitted to the District Court promptly upon the filing thereof.

 

6.     Release of Agent’s Lien on Certain Revenue Equipment. Upon the
effectiveness of this Amendment, Agent releases its Lien on all Revenue
Equipment and other Property listed on Schedule A attached hereto.

 

7.     Acknowledgment of the Obligors. Borrowers and Guarantors, as Obligors,
hereby acknowledge and agree that, to the best of their knowledge: (a) none of
the Obligors has any defense, offset, or counterclaim with respect to the
payment of any sum owed to Lenders or Agent under the Loan Documents, or with
respect to the performance or observance of any warranty or covenant contained
in the Credit Agreement or any of the other Loan Documents; and (b) Agent and
Lenders have performed all obligations and duties owed to the Obligors through
the date of this Amendment.

 

6

--------------------------------------------------------------------------------

 

 

8.     Consent and Reaffirmation of Guaranty Agreements.

 

(a)      Parent hereby consents, acknowledges and agrees to the amendments set
forth herein and hereby confirms and ratifies in all respects the Parent
Guaranty (including without limitation, the continuation of Parent’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of the
Parent Guaranty against the Parent in accordance with its terms.

 

(b)     Each of TMS and LA Holdings hereby consents, acknowledges and agrees to
the amendments set forth herein and hereby confirms and ratifies in all respects
its Guaranty (including without limitation, the continuation of each of TMS’s
and LA Holdings’ payment and performance obligations thereunder upon and after
the effectiveness of this Amendment and the amendments contemplated hereby) and
the enforceability of its Guaranty against TMS and LA Holdings in accordance
with its terms.

 

9.     Representations and Warranties of the Obligors. Borrowers and Guarantors,
as Obligors, represent and warrant to Agent and Lenders that:

 

(a)     Compliance with Credit Agreement. On the date hereof, no Default or
Event of Default has occurred and is continuing;

 

(b)     Representations and Warranties. On the date hereof, the representations
and warranties of each Obligor in the Loan Documents are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date);

 

(c)     Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform this Amendment. The execution, delivery and performance of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action, and do not (i) require any consent or approval of the
holders of Equity Interests of the Obligors, other than those already obtained;
(ii) contravene the Organic Documents of any Obligor; (iii) violate or cause a
default under any Applicable Law, Material Contract or Material License; or
(iv) result in or require the imposition of any Lien (other than Permitted
Liens) on any Property of any Obligor; and

 

(d)     Enforceability. This Amendment and the Credit Agreement, as amended
hereby, are legal, valid and binding obligations of each Obligor, enforceable in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

10.     Effect on Credit Agreement. Except as specifically amended hereby, the
terms and provisions of the Credit Agreement and the other Loan Documents are,
in all other respects, ratified and confirmed and remain in full force and
effect. Except as expressly set forth herein, the amendments provided herein
shall not by implication or otherwise limit, constitute a waiver of, or
otherwise affect the rights and remedies of Lenders or Agent under the Credit
Agreement or any other Loan Document, nor shall they constitute a waiver of any
Event of Default, nor shall they alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document. Each of the amendments provided
herein shall apply and be effective only with respect to the provisions of the
Credit Agreement specifically referred to by such amendments. No reference to
this Amendment need be made in any notice, writing, or other communication
relating to the Credit Agreement and the other Loan Documents, any such
reference to the Credit Agreement and the other Loan Documents to be deemed a
reference thereto as respectively amended by this Amendment. All references to
the Credit Agreement and the other Loan Documents in any document, instrument,
or agreement executed in connection with the Credit Agreement and the other Loan
Documents will be deemed to refer to the Credit Agreement and the other Loan
Documents as respectively amended hereby.

 

7

--------------------------------------------------------------------------------

 

 

11.     Instrument Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.

 

12.     Further Acts. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.

 

13.     Successors. This Amendment shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, and their respective successors and
permitted assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under this Amendment or any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3
of the Credit Agreement.

 

14.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

15.     Consent to Forum. EACH OBLIGOR, HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS
AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH OBLIGOR, IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1 OF THE CREDIT AGREEMENT. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.

 

16.     Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of any Loan Document
by telecopy or electronic mail shall be as effective as delivery of a manually
executed counterpart of such agreement.

 

17.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.

 

18.     Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 14.1 of the
Credit Agreement.

 

[Signature Pages Follow]

 

 

8

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

BORROWERS:

COVENANT TRANSPORT, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Executive Vice President, Chief Financial Officer, and Secretary

 

 

CTG LEASING COMPANY

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President and Secretary

 

 

COVENANT ASSET MANAGEMENT, LLC

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President and Secretary

 

 

COVENANT TRANSPORT SOLUTIONS, LLC

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President, Chief Financial Officer, and Secretary

 

 

SOUTHERN REFRIGERATED TRANSPORT, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President and Secretary

 

 

[Signatures continued on next page]

9

--------------------------------------------------------------------------------

 

 

 

 

STAR TRANSPORTATION, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President and Secretary

 

 

COVENANT LOGISTICS, INC. 

By: /s/ David R. Parker

Name: David R. Parker

Title: Chief Executive Officer, President, Secretary, and Treasurer

 

 

LANDAIR TRANSPORT, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President, Secretary, and Treasurer

 

 

LANDAIR LOGISTICS, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President, Secretary, and Treasurer

 

 

LANDAIR LEASING, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President, Secretary, and Treasurer

 

[Signatures continued on next page]

 

 

 

10

--------------------------------------------------------------------------------

 

 

 

 

GUARANTORS:

COVENANT LOGISTICS GROUP, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Executive Vice President, Chief Financial Officer, and Secretary

     

TRANSPORT MANAGEMENT SERVICES, LLC

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President and Secretary

 

 

LANDAIR HOLDINGS, INC.

By: /s/ M. Paul Bunn

Name: M. Paul Bunn

Title: Vice President, Secretary, and Treasurer

 

 

[Signatures continued on next page]

 

11

--------------------------------------------------------------------------------

 

 

 

 

 

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By: /s/ Douglas Cowan

Name: Douglas Cowan

Title: Senior Vice President

 

[Signatures continued on next page]

 

 

12

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A.

By: /s/ Angela Leake

Name: Angela Leake

Title: Authorized Officer

 

 

 

 

 

 

13